Title: Proclamation re Building Regulations, 1 January 1809
From: Jefferson, Thomas
To: 


                  
                     
                        
                     
                  
                  By the President of the United States.
                  Whereas by the first article of the terms and conditions declared by the President of the United States on the 17th. day of october 1791 for regulating the materials and manner of building and improvements on the lots in the City of Washington, it is provided “that the outer and party walls of all houses in the said City shall be built of brick or stone,” and by the third article of the same terms and conditions it is declared “that the wall of no house shall be higher than forty feet to the roof in any part of the City, nor shall any be lower than thirty five feet on any of the avenues,” and whereas the above recited articles were found to impede the settlement in the City of mechanics and others whose circumstances did not admit of erecting houses authorized by the said regulations, for which cause the operation of the said articles has been suspended by several acts of the President of the United States from the fifth day of June 1796 to this day, and beneficial effects arising from such suspensions being experienced, it is deemed proper to revive and continue the same with the exception hereafter mentioned.
                  Wherefore I Thomas Jefferson President of the United States do Declare, that the first and third articles above recited shall be, and the same are hereby suspended until the first day of January in the year one thousand eight hundred and ten, and that all houses which shall be erected in the said City of Washington previous to the said first day of January in the year one thousand eight hundred and ten, conformable in other respects to the regulations aforesaid shall be considered as lawfully erected, except that no wooden house covering more than three hundred and twenty square feet, or higher than twelve feet from the sill to the eve shall be erected nor shall any such house be placed within twenty four feet of a brick or stone house.
                  Given under my hand the first day of January in the year one thousand eight hundred and nine.—
                  
                     Th: Jefferson 
                     
                  
               